DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: arbitration unit and display controller unit in claims 1-13.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI et al. (US 20170106752 A1), referred herein as SASAKI in view of Sugiyama et al. (US 20120215404 A1), referred herein as Sugiyama.
Regarding Claim 1, SASAKI teaches a display control apparatus (SASAKI Abst: an information presentation device) comprising:
a storage configured to store a rule definition used to a rule-based arbitration, the rule definition including an arbitration policy SASAKI Abst: a storage unit configured to store condition information associating a predetermined start condition; identify the display area for displaying the notification information that is associated with the predetermined start condition in the storage unit; cause display of the notification information on the display area; and restrict display on other display areas other than the display area);
an application configured to issue a display request to request to display the content in the area (SASAKI FIG6.514: instruct display of modification);
an arbitration unit configured to execute an arbitration that allocates the content to the area to satisfy the rule-based arbitration if a different content by a different application is displayed in the area indicated by the display request when the application issues the display request (SASAKI [0043] The identifier 122a is identification information for identifying the notification control information 122. The notification information 122b is information for identifying information to be displayed on a display. The notification information 122b is, for example, a character string to be displayed on a c is information indicating a method of controlling displays (hereinafter referred to as “other displays”) other than a display for displaying notification information when the notification information is displayed); and
a display controller unit configured to display the content, which is allocated to the area by the arbitration, in the area on the display device (SASAKI [0050] The display state management information 123 shown in FIG. 4 associates a display, which is one display area, with one app 121, but the plurality of apps 121 may be associated with one display area; Claim 1. identify at least one of the plurality of display areas for displaying the notification information that is associated with the predetermined start condition in the storage unit; cause display of the notification information on the at least one of the plurality of display areas; and restrict display on other display areas other than the at least one of the plurality of display areas).
 SASAKI does not teach a constraint expression, the constraint expression being a rule describing a property to be exceptionally satisfied.
However Sugiyama discloses a content management section rearranging contents in an order from a content having a greater information value, which is analogous to the present patent application. Sugiyama teaches a constraint expression, the constraint expression being a rule describing a property to be exceptionally satisfied (Sugiyama [0068] A content list may be prepared based on the indispensable exclusion constraint expression relative to contents. The indispensable exclusion constraint expression relative to contents is information, which stipulates an indispensable display or exclusive display of the contents, using a predetermined constraint expression; 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention, to have modified SASAKI to incorporate the teachings of Sugiyama, and apply exclusive constraint expression, as taught by Sugiyama into the information presentation device.
Doing so would enable a display to be recognized easily by a user when the display is made in the method and apparatus for issuing a display request to display a content in an area set on a display device.

Regarding Claim 2, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 1, and further teaches wherein: the arbitration unit is configured to execute the arbitration so as to allocate the content to one area as the area (SASAKI [0030] The control unit 110 is configured to control, for example, display of notification information on a predetermined display, restriction of display on other displays, and resumption of display; [0032] The display adjustment unit 111 is configured to control display of information on a plurality of displays. When satisfaction of a predetermined start condition is detected, the display adjustment unit 111 is configured to display of notification information on the third display 100c, and to restrict the display on other displays).

Regarding Claim 3, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 2, and further teaches wherein: the arbitration unit is configured to execute the arbitration so as to allocate the content to the one area, by
(i) provisionally allocating a highest-value content to the area according to the arbitration policy (Sugiyama [0011] The display control apparatus includes a content management section, an area management section, and a content assignment control section. The content management section manages the contents in association with information values which indicate informational importance degrees. For example, a content having a higher urgency has a relatively higher information value; [0013] Herein, the content assignment control section compares an information value with a region value, and determines that the content is enabled to be assigned to the area when the information value exceeds the region value. The information value and the region value can be expressed as numerical values, for example; the numerical values may be used for the comparison),
(ii) in response to the rule being satisfied, fixing the provisionally allocated content (SASAKI [0127] First, the safety assistance app detects satisfaction of a start condition of notification information of the identifier “01” (Step S70). The processing to be executed from Step S70 to Step S75 is similar to that from Step S10 to Step S15, and thus a description thereof is omitted here),
(iii) in response to the rule being unsatisfied, evaluating a second highest-value content (Sugiyama [0027] It is noted that the information value indicates an importance degree of a content. A content having a higher urgency such as "warning information" has generally a higher information value. Next, a content relating to a travel state such 
(iv) in response to no content satisfying the rule, unallocating the content to the area (SASAKI [0072] The display adjustment unit 111 refers to the display state management information 123 to identify the music app and the safety assistance app, which are the currently-displayed programs 123c respectively displaying information on other displays, namely, the first display 100a and the second display 100b. The display adjustment unit 111 instructs the music app and the safety assistance app to temporarily stop display of information being displayed on the first display 100a and the second display 100b).
Same motivation as Claim 1 applies here.

Regarding Claim 4, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 1, and further teaches wherein: the arbitration unit is configured to execute the arbitration so as to allocate a plurality of the contents to a plurality of the areas (SASAKI [0022] The information presentation device 1 is, for example, a vehicle-mounted device, and includes a plurality of display areas. A first display 100a, a second display 100b, and a third display 100c illustrated in FIG. 1 are display areas included in the information presentation device 1; [0023] For example, the first display 100a is a meter display, e.g., a liquid crystal display (LCD), installed on an instrument panel under a front windshield inside a vehicle. The second display 100b is a center display, and is installed on the instrument panel in the same manner as the first 

Regarding Claim 5, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 4, and further teaches wherein:
a value is set in each of the areas and each of the contents (Sugiyama [0012] The area management section manages the areas in association with region values which indicate positional importance degrees. For example, an area such as a head-up display, where little movement occurs in respect of a sight line during running, has a relatively greater region value); and
the arbitration unit is configured to execute the arbitration so as to allocate the plurality of the contents to the plurality of the areas, by selecting one combination of a content and an area with a highest total value from all combinations of the plurality of the areas and the plurality of the contents satisfying the rule (Sugiyama [0013] The content assignment control section assigns the contents managed in the content management section to the areas managed in the area management section. Herein, the content assignment control section compares an information value with a region value, and determines that the content is enabled to be assigned to the area when the information value exceeds the region value. The information value and the region value can be expressed as numerical values, for example; the numerical values may be used 
Same motivation as Claim 1 applies here.

Regarding Claim 6, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 4, and further teaches wherein:
a value is set in each of the areas and each of the contents (Sugiyama [0011] The display control apparatus includes a content management section, an area management section, and a content assignment control section. The content management section manages the contents in association with information values which indicate informational importance degrees. For example, a content having a higher urgency has a relatively higher information value; [0012] The area management section manages the areas in association with region values which indicate positional importance degrees. For example, an area such as a head-up display, where little movement occurs in respect of a sight line during running, has a relatively greater region value); and
the arbitration unit is configured to execute the arbitration so as to allocate the plurality of the content to the plurality of the areas, by allocating a highest-value content in order from a highest-value area, while excluding a content already allocated to another area (Sugiyama [0083] (e) In the above embodiment, a content having a higher information value is preferentially assigned to, of areas having region values lower than the information value of that content, an area having the highest region value (S170 in 
Same motivation as Claim 1 applies here.

Regarding Claim 9, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 1, and further teaches wherein: the rule-based arbitration is set for each area (SASAKI [0028] a plurality of display areas may be used to display one piece of notification information. One example is that, for example, when the third display 100c is divided into a left area and a right area to use those areas as two display areas, a character string of “lane” is displayed on the left display area and a character string of “deviation” is displayed on the right display area).

Regarding Claim 10, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 1, and further teaches wherein:
the rule is a logical expression defined by an operator (Sugiyama [0069] For example, five operators, "&", "|", " ", "/", and "+" indicated in FIG. 6A will be defined. Herein, X&Y signifies displaying of both X and Y); and
the arbitration unit is configured to determine that the rule is satisfied when an evaluation result of the logical expression is true (Sugiyama [0029] In detail, the "active state" and "inactive state" may be switched therebetween depending on a vehicle state or user's manipulation. For example, when the shift range is R (Rearward), the content of a "back monitor" is assigned with the "active state". When the shift range is other than R, the content of the "back monitor" is assigned with the "inactive state." Further, for 
Same motivation as Claim 1 applies here.

Regarding Claim 12, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 1, and further teaches wherein:
the content is defined as including a plurality of states (SASAKI [0048] FIG. 4 is a table for showing an example of the display state management information 123. The display state management information 123 is information associating the app 121 currently being displayed with information being displayed for each display); and
the display controller unit is configured to display the content in the area in one state selected from the plurality of states (SASAKI [0050] The display state management information 123 shown in FIG. 4 associates a display, which is one display area, with one app 121, but the plurality of apps 121 may be associated with one display area. Further, when the currently-displayed program 123c and the currently-displayed information 123d are empty for the display name 123b, it is indicated that no information is presented by the information presentation device 1 on this display).

Regarding Claim 13, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 1, and further teaches wherein
the arbitration policy is one of first to third arbitrations:
Sugiyama [0027] It is noted that the information value indicates an importance degree of a content. A content having a higher urgency such as "warning information" has generally a higher information value. Next, a content relating to a travel state such as "vehicle speed", "engine rotation frequency" has a next higher information value. A content such as "map" for navigation and "audio information" has a relatively lower information value; [0086] Further, as a third example of an optional aspect, the content assignment control section may assign an area with contents in an order from a content having a higher information value. Thereby, the content which has a greater information value can be preferentially assigned to an area having a greater region value. This enhances an effect that a content can be assigned to an area that is suitable for the content);
the second arbitration being a post-win arbitration set for each area, the post-win arbitration allocating a content that is requested to be displayed by a display request issued by an application most recently;
the third arbitration being a value-based arbitration set for all areas, the value-based arbitration allocating a highest-value content (Sugiyama [0031] It is noted that the region value indicates an importance degree of an area. An area having a better visibility is generally assigned with a higher region value. For example, an area of the head-up display using a windshield is assigned with a higher region value; [0085] the content assignment control section may assign the content to the areas in an order from an area having a highest region value among the areas, which are determined to be 
Same motivation as Claim 1 applies here.

Regarding Claim 14, SASAKI in view of Sugiyama teaches a computer-implemented display control method executed by a computer (SASAKI Abst: an information presentation device; [0001] The present invention relates to an information presentation device, an information presentation method, and a program).
The metes and bounds of the limitations of the method claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 15, SASAKI in view of Sugiyama teaches a non-transitory computer-readable storage medium storing a display control program comprising instructions configured to, when executed by a computer, cause the computer to perform the display control method according to claim 14 (SASAKI Abst: an information presentation device; [0001] The present invention relates to an information presentation device, an information presentation method, and a program).

Regarding Claim 16, SASAKI in view of Sugiyama teaches a computer-implemented display control method executed by a computer (SASAKI Abst: an information presentation device; [0001] The present invention relates to an information 
The metes and bounds of the limitations of the claim substantially correspond to the apparatus claim as set forth in Claims 1-3; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Allowable Subject Matter
Claim(s) 7, 8, 11 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 6.  However in the context of claims 1, 4, 6 and 7 as a whole, the prior art does not teach wherein:
the rule is a propositional logic including a left side and a right side; and
in response to the right side being fixed before the left side is fixed when executing the arbitration in order from a highest-value area, the arbitration unit is configured to re-execute the arbitration to allocate the content in the area related to the right side of the propositional logic. 
Therefore, Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable for the same reason as Claim 7.

Regarding Claim 11, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 1.  However in the context of claims 1 and 11 as a whole, the prior art does not teach wherein:
the rule is a logical expression in which an operator is defined with an implication including a left side and a right side; and
when the left side of the implication is true and the right side is false, the arbitration unit determines that the rule is not satisfied, instead of making the left side false so as to make an evaluation result of the logical expression true.
Therefore, Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 17, SASAKI in view of Sugiyama teaches the display control apparatus according to claim 16, and further teaches wherein:
in the arbitration policy, a value is set in each of the areas (Sugiyama [0012] The area management section manages the areas in association with region values which indicate positional importance degrees. For example, an area such as a head-up display, where little movement occurs in respect of a sight line during running, has a relatively greater region value);
in response to the different content being displayed in the area, the one or more processors are configured to execute the arbitration based on the arbitration policy in order from a highest-value area to provide the arbitration result (Sugiyama [0083] (e) In the above embodiment, a content having a higher information value is preferentially assigned to, of areas having region values lower than the information value of that content, an area having the highest region value (S170 in FIG. 4). Alternatively, the above content may be assigned to the area having the second highest region value or an area having the subsequently highest region value); and
However in the context of claims 17 and 16 as a whole, the prior art does not teach wherein:
the constraint expression is a logical expression in which an operator is defined with an implication including a left side and a right side;
in response to the right side being fixed before the left side is fixed in the implication in cases an evaluation result of the logical expression is false due to the arbitration result failing to satisfy the constraint expression, the one or more processors are configured to execute the re-arbitration in one of the areas related to the right side of the propositional logic.
Therefore, Claim 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611